DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claim 17 has been amended. Claims 1-20 are pending. The claims remain subject to the election of species wherein the sub-genus of water soluble stabilizer is “purine derivative.” Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Loftsson et al (US 2007/0020336) in view of Park et al (US 2003/0031715) and Han et al (US 4,559,343).
Loftsson teaches the preparation of particles comprising a poorly soluble drug and a cyclodextrin suspended in an aqueous phase. The suspension may be in the form of an eye drop. The particles range from about 10 nm to about 1 mm. Suggested drugs include steroids, such as dexamethasone, and other compounds, such as diclofenac. The reference exemplifies products cyclodextrin, wherein the cyclodextrin is present in the suspension up to about 40% w/v. See paragraph [0083]. The reference further teaches the addition of a water-soluble polymer, such as hydroxypropyl methylcellulose and other cellulose derivatives, wherein the polymer is present up to about 5% w/v. See paragraph [0084]. The reference further suggests that the product may be a binary, ternary or quaternary complex with the addition of other agents, including salts, in an amount up to about 5% used to enhance the solubilization of the drug. See paragraphs [0079], [0085], and [0086].  The reference is silent regarding the addition of a purine or purine derivative. 
Park discusses general methods for solubilizing poorly soluble drugs. One method discussed is complexation. The reference teaches that the purine derivative, caffeine, is useful in complexation solubilization, categorizing it along with cyclodextrins. See paragraphs [0009]-[0016] and [0029]. 
Han teaches that xanthine derivatives, such as caffeine, decrease the stinging associated with anti-inflammatory ocular agents. See col 2, lines 3-24 and examples. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Loftsson by the addition of caffeine with a reasonable expectation of success. The artisan would be motivated to make such a modification because the art establishes that the addition of caffeine would have at least two advantages regarding increased solubility of the drug and decreased irritation in the administration of it. In the absence of unexpected results, it would be within the scope of the artisan to optimize the amounts of the .    
Applicant’s arguments filed December 22, 2020 have been fully considered but they are not persuasive.
Applicant first objects to the difference between percent (w/v) in the reference vs percent by weight in the claim. This is not found to be persuasive. The reference products are aqueous ones where without a significant change in density, these would be essentially the same. Furthermore, the concentration of the cyclodextrin and water-soluble polymer are result-effective variables, so that it would be within the scope of the artisan to optimize their concentration. 
Applicant further argues that Loftsson does not teach or suggest the further inclusion or effect of a water-soluble stabilizer, such as a purine or purine derivative. This is not found to be persuasive. In response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that Park teaches that cyclodextrins and caffeine belong in the same category of complexation agents and concludes that one of ordinary skill would not combine two agents having the same effect. This is not found to be persuasive. In response to this argument, the examiner would note that the same argument could be made against using more than one mole of cyclodextrin per mole of compound to be solubilized because it would be duplicative. One of ordinary skill would understand that in CD inclusion, 100% of the molecule in not necessarily included in one CD cavity. See, for example, Popielec et al (Int. J. Pharm., -complexing agent.
Applicant further objects that Park does not teach that CD and caffeine must be used at the same time. This is not found to be persuasive. It is prima facie obvious to combine agents having the same purpose to arrive at a new product having the combined effects. There is no requirement expressly directing them to be used together.
Applicant further argues that Park does not teach all the claim limitations. As above, this is not found to be persuasive because the rejection is based on a combination of references. 
Applicant further argues that Han has nothing to do with improving the solubility of a poorly soluble substance and teaches that caffeine can decrease the stinging associated with an anti-inflammatory ocular agent. Because of that, it would be impossible to know how much caffeine to add to the composition. This is not found to be persuasive because Park established caffeine as a solubilizing agent. Han provides a further advantage in its use with an anti-inflammatory ocular product, such as that taught by Loftsson. 
Applicant further addresses purported unexpected results found in the enhanced solubility of two substances. The data do indeed demonstrate that a combination of known solubilizing agents results in enhanced solubility of a poorly soluble product. However, Applicant is reminded of the burden to explain why the results are deemed to be unexpected. It is known in the art to find synergistic effects with the combination of solubilizing agents. See, for example, Mura et al (Eur. J. Pharm. Sci., 2001) at abstract and Jug et al (Drug Dev. Ind. Pharm., 2004) at page 1055, 4th full paragraph. Furthermore, the data provided must support unexpected results commensurate with the scope of the claims. The instant case provides data for exactly one of each species of three generically recited components.       
s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Loftsson et al (US 2007/0020336) in view of Park et al (US 2003/0031715) and Han et al (US 4,559,343) and further in view of Ryzhakov et al (J. Pharm. Sci., 2016) and Couto et al (J. Incl. Phenom. Macrocycl. Chem., 2014).
Loftsson, Park, and Han teach as set forth above. The references are silent regarding the use of a surfactant. 
Ryzhakov reviews the self-assembly of cyclodextrins and their complexes in aqueous solutions. The reference teaches that water-soluble polymers, salts, and surfactants are known to stabilize the aggregates and in some cases enhance complexation efficiency. See p 2563, right column.
Couto teaches the use of Tween®20 is a suitable surfactant for use in a formulation in combination with a drug-cyclodextrin microparticle product. See “Particle size distribution” at pp 160-161 and Table 4.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the product made obvious by the combination of Loftsson, Park, and Han by the addition of a surfactant, such as a Tween®, with a reasonable expectation of success. Ryzhakov teaches that surfactants stabilize cyclodextrin microparticles, and Couto establishes that this is a surfactant suitable for this type of formulation.  
Applicant’s arguments filed December 22, 2020 have been fully considered but they are not persuasive.
Applicant argues that neither Ryzhakov nor Couto mention anything about a water-soluble stabilizer. This is not found to be persuasive. These references were used to address . 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 










Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Thursday from 9:30 am to 6:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623